Appeal from a *606judgment of the County Court of Sullivan County (Kane, J.), rendered May 14, 1993, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree.
As part of his plea of guilty to two of the crimes charged in a five-count indictment, defendant waived his right to appeal. Insofar as he failed to move to withdraw his plea or vacate the judgment of conviction, he may not now challenge the sufficiency of his plea. In any event, were we to consider the merits, we would find on this record that the plea was knowing and voluntary. In addition, we reject defendant’s claim that he was denied the effective assistance of counsel. Finally, considering that defendant was sentenced as a second felony offender and in accordance with the plea agreement, we do not find that the sentence imposed of 6x/2 to 13 years in prison was harsh or excessive. We have examined defendant’s remaining contentions and find them to be without merit.
Mercure, J. P., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.